1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *S. Alex Spelman
     Assistant Federal Public Defender
4    Nevada State Bar No. 14275
     411 E. Bonneville Ave., Ste. 250
5    Las Vegas, Nevada 89101
6    (702) 388-6577
     alex_spelman@fd.org
7

8    *Attorney for Petitioner Lafayette D. Holmes, Jr.

9
10
                           U NITED S TATES D ISTRICT C OURT
11                               D ISTRICT OF N EVADA
12   Lafayette D. Holmes, Jr.,

13                Petitioner,                    Case No. 2:17-cv-01980-RFB-GWF

14         v.                                    Unopposed motion to extend time
                                                 to file second amended petition
15   Joe Gentry, et al.,
                                                 (Third request)
16                Respondents.

17

18
           Mr. Holmes respectfully requests an extension of 20 days, up to and including
19
     Thursday, June 20, 2019, to file his second amended petition. Respondents do not
20
     oppose.
21

22

23

24

25

26

27
1                               POINTS    AND   AUTHORITIES
2          Holmes’s current deadline to file the amended petition is May 31, 2019. 1 Mr.

3    Holmes’s counsel requires an additional, brief extension time to effectively

4    represent Mr. Holmes and file an amended petition on his behalf.

5          Since Holmes’s last request for an extension, the demands of other cases have

6    prevented his counsel from meeting the current deadline. See, e.g.,Vincent v.

7    Williams, No. 17-16992, ECF No. 40 (9th Cir. April 19, 2019) (oral argument); Ross

8    v. Neven, No. 2:13-cv-01562-JCM-CWH, ECF No. 71 (D. Nev. April 29, 2019)

9    (response in opposition to motion to dismiss); Brown v. Baker, No. 3:17-cv-00687-

10   MMD-WGC, ECF No. 31 (D. Nev. May 3, 2019) (response in opposition to motion to

11   dismiss); Cardenas v. Baker, No. PC-5364 (5th Jud. Dist. Ct. Nev. May 10, 2019)

12   (state-court petition for writ of habeas corpus); Morales v. Baker, No. A-19-794622-

13   W (8th Jud. Dist. Ct. Nev. May 10, 2019) (state-court petition for writ of habeas

14   corpus); Flores v. Williams, No. A-19-794716-W (8th Jud. Dist. Ct. Nev. May 13,

15   2019) (state-court petition for writ of habeas corpus); Morales v. Baker, No. 2:18-cv-

16   00583-GMN-CWH, EF No. 20 (D. Nev. May 15, 2019) (motion to stay).

17         Next, on May 15 and 17, 2019, counsel was in a courtroom-skills training. On

18   May 23, 2019, counsel was in court all day for arrest duty. As a result of unexpected

19   issues arising from this arrest duty, counsel has been drafting a detention appeal in

20   United States v. O’Hare, No. 2:04-cr-00451-KJD-LRL (D. Nev.), which has a 14-day

21   deadline and is due by June 6, 2019. 2

22         Finally, on May 24–25, 2019, counsel was out of town for work, traveling to

23   northern Nevada to meet with several clients in prison.

24

25

26
           1   ECF No. 21.
27         2   See LR IB 3-5.

                                                 2
1          Accordingly, the above demands prevented counsel from meeting the current
2    deadline in this case and necessitated the instant request for a brief extension in
3    order for Holmes’s counsel to adequately represent him in this critical pleading.
4           On May 29, 2019, Deputy Attorney General Sheryl Serreze indicated by
5    email respondents have no objection to the instant request for a 20-day extension.
6          This motion is not filed for the purposes of undo delay but in the interests of
7    justice. For the reasons stated above, Holmes respectfully requests this court extend
8    the deadline to file an amended petition by 20 days, up to and including Thursday,
9    June 20, 2019.
10         Dated May 31, 2019.
11                                                   Respectfully submitted,
12
                                                     Rene L. Valladares
13
                                                     Federal Public Defender
14
                                                     /s/S. Alex Spelman
15
                                                     S. Alex Spelman
16                                                   Assistant Federal Public Defender

17

18                                                   IT IS SO ORDERED:

19
                                                ________________________________
20                                              RICHARD F. BOULWARE, II
                                                UNITED   STATES DISTRICT JUDGE
                                                   ______________________________
21
                                                  United
                                                DATED thisStates District
                                                           3rd day of June,Judge
                                                                            2019.
22

23                                                   Dated: ________________________

24

25

26

27


                                                 3
1                                CERTIFICATE     OF   S E R V I CE
2          I hereby certify that on May 31, 2019, I electronically filed the foregoing with

3    the Clerk of the Court for the United States District Court, District of Nevada by

4    using the CM/ECF system.

5          Participants in the case who are registered CM/ECF users will be served by

6    the CM/ECF system and include: Sheryl Serreze.

7    I further certify that some of the participants in the case are not registered CM/ECF

8    users. I have mailed the foregoing by First-Class Mail, postage pre-paid, or have

9    dispatched it to a third party commercial carrier for delivery within three calendar

10   days, to the following non-CM/ECF participants:

11         Lafayette D. Holmes
           #1035895
12         Ely State Prison
13         PO Box 1989
           Ely, NV 89301
14
                                              /s/ Arielle Blanck
15                                            An Employee of the
16                                            Federal Public Defender

17

18

19

20

21

22

23

24

25

26

27


                                                4
